Opinion issued July 16, 2013




                                     In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                               NO. 01-12-00461-CR
                           ———————————
               JOSEPH SYLVESTER MITCHELL, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 252nd District Court
                          Jefferson County, Texas
                       Trial Court Cause No. 09-07701


                         MEMORANDUM OPINION

      Appellant, Joseph Sylvester Mitchell, pleaded guilty to the offense of

burglary of a habitation. See TEX. PENAL CODE ANN. § 30.02(a)(3), (c)(2) (West

2011). In accordance with appellant’s plea-bargain agreement with the State, the

trial court found sufficient evidence to find appellant guilty, but deferred making
any finding regarding appellant’s guilt and placed appellant on community

supervision for a period of 10 years. See TEX. CODE CRIM. PROC. ANN. art. 42.12

§ 5(a) (West Supp. 2012). The State then filed a motion to adjudicate appellant’s

guilt. See id. §§ 5(b), 21(e). Appellant pleaded not true to one alleged violation of

the terms of his community supervision and true to a second alleged violation.

After a hearing, the trial court found both allegations true, adjudicated appellant

guilty, and sentenced appellant to 11 years in prison. See id. §§ 5(b), 21(b), 23.

Appellant timely filed a notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with a brief stating that the record presents no reversible error and the appeal

is without merit and is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d
807, 812 (Tex. Crim. App. 1978).        Counsel indicates that he has thoroughly

reviewed the record and he is unable to advance any grounds of error that warrant

reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State, 193
S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.).




                                             2
      In his pro se response, appellant asserts that an 11 year sentence is unfair,

because he pleaded guilty as part of a plea bargain agreement in exchange for the

State’s recommendation that his sentence not exceed 7 years in prison.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400 (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing

court determines whether arguable grounds exist by reviewing entire record). We

note that an appellant may challenge a holding that there are no arguable grounds

for appeal by filing a petition for discretionary review in the Texas Court of

Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.1 Attorney Terrence Leon Holmes must immediately send appellant the



1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
      1997).
                                           3
required notice and file a copy of the notice with the Clerk of this Court. See TEX.

R. APP. P. 6.5(c).

                                 PER CURIAM

Panel consists of Justices Jennings, Brown, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4